Exhibit 10.1

EXECUTION COPY

BACKSTOP AND SUBSCRIPTION AGREEMENT

This Backstop and Subscription Agreement (this “Agreement”), made as of
September             , 2014 by and among Hennessy Capital Acquisition Corp.
(the “Company”), The Traxis Group B.V. (“Traxis”), Hennessy Capital Partners I
LLC (the “Sponsor”),                          (each a “Subscriber” and together,
the “Subscribers”), is intended to set forth certain representations, covenants
and agreements among the Company and each Subscriber, with respect to the
acquisition by each Subscriber of common stock of the Company, par value $0.0001
per share (“Common Stock”), in two separate tranches, one of which shall be for
aggregate consideration of up to $5,000,000 and the other of which shall be for
additional aggregate consideration of up to $5,000,000, in each case through
such acquisitions as are described in Sections 1(a)(iii), (iv) and (v) hereof,
which representations, covenants and agreements are made in connection with the
closing of the acquisition of School Bus Holdings Inc. (“School Bus”) in
accordance with that certain Purchase Agreement (the “Purchase Agreement”),
dated as of the date hereof, by and between Traxis and the Company (such
acquisition, the “Acquisition”, and the closing of the Acquisition, the
“Acquisition Closing”).

1. (a) Backstop.

(i) Each Subscriber covenants and agrees that until the earlier of the
(A) Acquisition Closing or (B) Termination Date (as defined below), it shall
not, and shall ensure that its Affiliates do not, Transfer any Common Stock. For
purposes hereof, “Affiliate” shall mean affiliate as such term is defined in
Rule 12b-2 of the Exchange Act (as defined below) and “Transfer” shall mean any
direct or indirect transfer, redemption, disposition or monetization in any
manner whatsoever, including, without limitation, through redemption election or
any derivative transactions.

(ii) Each Subscriber covenants and agrees that it shall, and shall cause its
Affiliates to, (A) vote its Common Stock that it owns on the Record Date (as
defined below) in favor of (x) the Acquisition (as defined below), whether
pursuant to a proxy filed by the Company or otherwise, in any vote thereon and
(y) the proposals of the Company set forth in its Preliminary Proxy Statement
(the “Proxy”) to be filed with the Securities and Exchange Commission in
connection with a special meeting of stockholders (the “Special Meeting”) to be
held by the Company to approve, among other things, the Acquisition and (B) not
exercise its redemption rights in any Common Stock in connection with the
Special Meeting.

(iii) Commencing on the date hereof and through 5:00 p.m. EST on the last date
on which it may purchase shares of Common Stock such that the settlement of such
purchase shall occur on or before the record date (the “Record Date”) for the
Special Meeting (the “Open Market Deadline”), each Subscriber shall (provided it
is lawful to do so) have the right to purchase the number of shares of Common
Stock that may be purchased for the consideration set forth as Tranche I
Backstop Allocation under its name on the signature page hereto (or such lesser
number of shares, if any, as directed by the Company or to which the Company
consented) (its “Tranche I Backstop Allocation”) in the open market or in other
privately negotiated transactions with third parties. On the date immediately
following the Open Market Deadline and promptly at other times requested by the
Company from time to time, each Subscriber shall notify the Company in writing
of the number of shares of Common Stock so



--------------------------------------------------------------------------------

purchased (the “Tranche I Open Market Shares”) and the aggregate purchase price
paid therefor by such Subscriber. Notwithstanding the foregoing, between the
Open Market Deadline and the close of business on the third Trading Day prior to
the Special Meeting (the “Private Purchase Deadline”), each Subscriber shall
(provided it is lawful to do so) use reasonable best efforts to purchase its
remaining Tranche I Backstop Allocation in privately negotiated transactions
with third parties, including forward contracts, provided that: (a) such
transactions settle no later than, and are conditioned upon, the Acquisition
Closing and (b) no Subscriber shall be required to purchase any shares of Common
Stock at a price above $10.00. On the date immediately following the Private
Purchase Deadline and promptly at other times requested by the Company from time
to time, each Subscriber shall (x) notify the Company in writing of the number
of shares of Common Stock so purchased (the “Tranche I Private Purchase Shares”
and, together with the Tranche I Open Market Shares, the “Tranche I Market
Shares”) and the aggregate purchase price paid therefor by such Subscriber and
(y) provide the Company, for all Private Purchase Shares acquired, all
documentary evidence reasonably requested by the Company and its advisors
(including without limitation, its legal counsel) and its transfer agent and
proxy solicitor to confirm that: (A) Subscriber purchased, or has contracted to
purchase, such shares, and (B) the seller of such shares has provided to
Subscriber a representation that (I) the seller voted such shares in favor of
the Acquisition and the proposals of the Company set forth in the Proxy and (II)
the seller of such shares did not exercise its redemption rights for such shares
in connection with the Special Meeting. For purposes hereof, “Trading Day” shall
mean a day during which trading in the Common Stock generally occurs on the
NASDAQ Capital Market or, if the Common Stock is not listed on the NASDAQ
Capital Market, on the principal other national or regional securities exchange
on which the Common Stock is then listed or, if the Common Stock is not listed
on a national or regional securities exchange, on the principal other market on
which the Common Stock is then listed or admitted for trading.

(iv) Commencing promptly following the later of (x) such time as the Company
directs each Subscriber to do so (which the Company shall not direct prior to
the third Trading Day prior to the Record Date) and (y) such time as each
Subscriber has purchased the entirety of its Tranche I Backstop Allocation, in
either case through the Open Market Deadline, each Subscriber shall (provided it
is lawful to do so) have the right to purchase the maximum number of shares of
Common Stock that may be purchased for the consideration set forth as Tranche II
Backstop Allocation under its name on the signature page hereto (or such lesser
number of shares, if any, as directed by the Company) (its “Tranche II Backstop
Allocation”, and together with the Tranche I Backstop Allocation, the “Backstop
Allocation”) in the open market or in other privately negotiated transactions
with third parties. On the date immediately following the Open Market Deadline
and promptly at other times requested by the Company from time to time, each
Subscriber shall notify the Company in writing of the number of shares of Common
Stock so purchased (the “Tranche II Open Market Shares”) and the aggregate
purchase price paid therefor by such Subscriber. Notwithstanding the foregoing,
between the Open Market Deadline and the Private Purchase Deadline, each
Subscriber shall (provided it is lawful to do so) use reasonable best efforts to
purchase its remaining Tranche II Backstop Allocation in privately negotiated
transactions with third parties, including forward contracts, provided that:
(a) such transactions settle no later than, and are conditioned upon, the
Acquisition Closing and (b) no Subscriber shall be required to purchase any
shares of Common Stock at a price above $10.00. On the date immediately
following the Private Purchase Deadline and promptly at other times requested by
the Company from time to time, each Subscriber shall (x)

 

2



--------------------------------------------------------------------------------

notify the Company in writing of the number of shares of Common Stock so
purchased (the “Tranche II Private Purchase Shares” and, together with the
Tranche I Open Market Shares, the “Tranche II Market Shares” and; and the
Tranche II Market Shares, together with the Tranche I Market Shares, the “Market
Shares”) and the aggregate purchase price paid therefor by such Subscriber and
(y) provide the Company, for all Private Purchase Shares acquired, all
documentary evidence reasonably requested by the Company and its advisors
(including without limitation, its legal counsel) and its transfer agent and
proxy solicitor to confirm that: (A) Subscriber purchased, or has contracted to
purchase, such shares, and (B) the seller has provided to Subscriber a
representation that (I) the seller of such shares voted such shares in favor of
the Acquisition and the proposals of the Company set forth in the Proxy and (II)
the seller of such shares did not exercise its redemption rights for such shares
in connection with the Special Meeting.

(v) Subject to the terms and conditions set forth in this Agreement, each
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company (A) the number of shares of Common Stock equivalent to its Tranche I
Private Placement Remainder at a purchase price of $10.00 per share (the
“Tranche I Common Offering”), and (B) the number of shares of Common Stock
equivalent to its Tranche II Private Placement Remainder at a purchase price of
$10.00 per share (the “Tranche II Common Offering”), and, in the case of clauses
(A) and (B) the Company agrees to sell such shares to each Subscriber at such
price, subject to, in the case of clause (B), the Company’s right (x) to sell to
such Subscriber such lesser number of shares as the Company may deem necessary
or desirable with the prior written consent of Traxis (the shares of Common
Stock to be so sold in clause (A) above, the “Tranche I Subject Common Shares”;
in clause (B) above, the “Tranche II Subject Common Shares”; and, collectively
in clauses (A) and (B), the “Subject Common Shares”) or (y) to determine not to
consummate such sale if the Acquisition Closing does not occur or with the prior
written consent of Traxis. For the avoidance of doubt, if the Acquisition
Closing does not occur, then Subscribers’ obligations to purchase shares under
the foregoing clauses (A) and (B) above are extinguished. Any such purchase
shall be consummated simultaneously with the Acquisition Closing (the “Backstop
Closing Day”). For purposes hereof, each Subscriber’s “Tranche I Private
Placement Remainder” shall mean that number of shares of Common Stock that is
equal to the quotient obtained by dividing (A) such Subscriber’s Tranche I
Backstop Allocation (as reduced by the amount, if any, of its Tranche I Backstop
Allocation used to purchase common stock pursuant to Section 1(a)(iii) hereof)
by (B) $10.00, and such Subscriber’s “Tranche II Private Placement Remainder”
shall mean that number of shares of Common Stock that is equal to the quotient
obtained by dividing (A) such Subscriber’s Tranche II Backstop Allocation (as
reduced by the amount, if any, of its Tranche II Backstop Allocation used to
purchase common stock pursuant to Section 1(a)(iv) hereof) by (B) $10.00. For
the avoidance of doubt, in the event that no Market Shares are acquired by any
Subscriber pursuant to Sections 1(a)(iii) and (iv), such Subscriber’s
obligations under this Section 1(a)(v) shall nevertheless apply.

(b) Commitment Fee. In consideration for each Subscriber’s obligations described
in Section 1(a) hereof, on the date hereof, each Subscriber shall be paid, in
immediately available funds, an up-front fee of $300,000, incurred as of the
date hereof.

 

3



--------------------------------------------------------------------------------

(c) Utilization Fees.

(i) Simultaneously with the Acquisition Closing, in consideration for the
Subscribers’ obligations to acquire the Tranche I Market Shares, the Tranche I
Subject Common Shares or any combination thereof (collectively, the “Tranche I
Acquired Shares”), the Company shall issue to the Subscribers (in such
allocation between them as directed in writing by the Sponsors), an aggregate
number of shares of Common Stock (the “Tranche I Utilization Fee Shares”) equal
to the product of (A) 38,750, multiplied by (B) a fraction, the numerator of
which is the number of shares of Tranche I Acquired Shares, and the denominator
of which is 500,000, provided that in no event shall the number of shares exceed
38,750.

(ii) Simultaneously with the Acquisition Closing, in consideration for the
Subscribers’ obligations to acquire the Tranche II Market Shares, the Tranche I
Subject Common Shares or any combination thereof (collectively, the “Tranche II
Acquired Shares”), the Company shall issue to the Subscribers (in such
allocation between them as directed in writing by the Sponsors), an aggregate
number of shares of Common Stock (the “Tranche II Utilization Fee Shares” and,
together with the Tranche I Acquired Fee Shares, the “Utilization Fee Shares”)
equal to the product of (A) 64,000, multiplied by (B) a fraction, the numerator
of which is the number of shares of Tranche I Acquired Shares, and the
denominator of which is 500,000, provided that in no event shall the number of
shares exceed 64,000.

(iii) Simultaneously with the Acquisition Closing, the Sponsor shall forfeit,
and the Company shall retire and cancel, a number of shares of Common Stock held
by the Sponsor equal to the number of Utilization Fee Shares.

2. Delivery of Subscription Amount; Acceptance of Subscriptions; Delivery. Each
Subscriber understands and agrees that this subscription is made subject to the
following terms and conditions:

(a) Contemporaneously with the execution and delivery of this Agreement, each
Subscriber shall execute and deliver the Investor Questionnaire (as defined
below) and, in respect of the Tranche I Common Offering and Tranche II Common
Offering pursuant to Section 1(a)(v) hereof, upon notice from the Company
setting forth the reasonably anticipated date of the Acquisition Closing, such
Subscriber shall, no fewer than 3 days prior to such anticipated date (the
“Funding Date”), cause a wire transfer to be made for payment for the Subject
Common Shares in immediately available funds in the amount equal to $10
multiplied by the number of Subject Common Shares to be purchased by such
Subscriber (the “Common Subscription Amount”) in accordance with the
Subscription Instructions set forth on Exhibit A hereto. In the event Subscriber
enters into privately negotiated transactions with third parties subsequent to
the Funding Date but prior to the Acquisition Closing, the Common Subscription
Amount shall be reduced by the dollar amount of such purchases and such excess
funds shall be returned to such Subscriber. The payments provided for in this
Section 2(a) shall be maintained in escrow with Continental Stock Transfer &
Trust Company (or other nationally recognized escrow agent with whom in all
cases, whether with Continental Stock Transfer & Trust Company or otherwise, the
Company shall have an escrow agreement in place for purposes hereof, which such
agreement shall be on reasonable and customary terms) pending the Company’s
acceptance of the subscription.

 

4



--------------------------------------------------------------------------------

(b) The subscription of each Subscriber for the Subject Common Shares shall be
deemed to be accepted only (and shall not otherwise be accepted by the Company
except) when (i) the Company has confirmed in writing to such Subscriber that
the Company’s representations and warranties contained herein are, or shall be,
true and correct as of the date of the acceptance of such subscription and
(ii) there occurs the simultaneous Acquisition Closing. If such acceptances do
not occur on or prior to the earliest of (x) the Acquisition Closing or (y) the
date on which the Purchase Agreement is terminated in accordance with its terms
(the “Termination Date”), such Subscriber’s subscription shall automatically be
deemed rejected (the “Subscription Rejection”).

(c) The payment of the Common Subscription Amount will be returned promptly,
without interest, to each Subscriber if the applicable subscriptions are
rejected in whole or in part or if the Tranche I Common Offering and the Tranche
II Common Offering, as applicable, is withdrawn or canceled.

(d) The representations and warranties of the Company and such Subscriber set
forth herein shall be true and correct as of the date that the Company accepts
the subscriptions set forth herein.

3. Expenses. Each party hereto shall pay all of its own expenses in connection
with this Agreement and the transactions contemplated hereby.

4. Registration Rights.

(a) At the Acquisition Closing, the Company and each of the Subscribers shall
execute and deliver the Registration Rights Agreement (the “Registration Rights
Agreement”), pursuant to which the Company has agreed under certain
circumstances to register the resale of the Subject Common Shares and the
Utilization Fee Shares under the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations promulgated thereunder, and
applicable state securities laws.

(b) None of the Subject Common Shares or Utilization Fee Shares may be directly
or indirectly transferred, disposed of or otherwise monetized in any manner
whatsoever, except pursuant to a registration statement or in a transaction that
is exempt from the registration requirements of the Securities Act and
applicable state securities laws. Except as provided in the Registration Rights
Agreement, it shall be a condition to any such transfer that the Company shall
be furnished with a written opinion of counsel to the holder of such Subject
Common Shares and Utilization Fee Shares, reasonably satisfactory to the Company
(as determined by the Company within 3 Trading Days of its receipt of such
written opinion), to the effect that the proposed transfer would be pursuant to
a transaction exempt from the registration requirements of the Securities Act
and applicable state securities laws; provided that the Company shall not
require such written opinion of counsel if, acting in its reasonable discretion,
if determines that applicable Law does not prohibit any transfers of the Subject
Common Shares or Utilization Fee Shares, respectively, at such time.

 

5



--------------------------------------------------------------------------------

(c) Without limitation to the generality of the foregoing, no Subscribers shall
execute any short sales or engage in other hedging transactions of any kind with
respect to the Common Stock during the period from the date of the Acquisition
Closing through the date that is 45 consecutive days thereafter. For the
avoidance of doubt, the prohibition set forth herein shall not be applicable on
or after the Termination Date.

5. Representations, Warranties, Understandings, Risk Acknowledgments, and
Covenants of The Subscribers. Each Subscriber hereby represents, warrants and
covenants to the Company as follows:

(a) Such Subscriber is purchasing the Subject Common Shares and acquiring the
Utilization Fee Shares for its own account, not as a nominee or agent, for
investment purposes and not with a view towards distribution or resale within
the meaning of the Securities Act (absent the registration of the Subject Common
Shares and Utilization Fee Shares for resale under the Securities Act or a valid
exemption from registration). Subscriber will not sell, assign or transfer such
shares at any time in violation of the Securities Act or applicable state
securities laws. Subscriber acknowledges that the Subject Common Shares and
Utilization Fee Shares cannot be sold unless subsequently registered under the
Securities Act and applicable state securities laws or an exemption from such
registration is available.

(b) Such Subscriber understands that (A) the Subject Common Shares and
Utilization Fee Shares (1) have not been registered under the Securities Act or
any state securities laws, (2) have been offered and will be sold in reliance
upon an exemption from the registration and prospectus delivery requirements of
the Securities Act, (3) will be issued in reliance upon exemptions from the
registration and prospectus delivery requirements of state securities laws which
relate to private offerings and (4) must be held indefinitely because of the
fact that the Subject Common Shares and Utilization Fee Shares have not been
registered under the Securities Act or applicable state securities laws, and
(B) such Subscriber must therefore bear the economic risk of its investment
hereunder indefinitely unless a subsequent disposition thereof is registered
under the Securities Act and applicable state securities laws or is exempt
therefrom. Subscriber further understands that such exemptions depend upon,
among other things, the bona fide nature of the investment intent of such
Subscriber expressed herein. Pursuant to the foregoing, such Subscriber
acknowledges that until such time as the resale of the Subject Common Shares and
Utilization Fee Shares has been registered under the Securities Act as
contemplated by the Registration Rights Agreement or otherwise may be sold
pursuant to an exemption from registration, the certificates representing any
Subject Common Shares and Utilization Fee Shares acquired by such Subscriber
shall bear a restrictive legend substantially as follows (and a stop-transfer
order may be placed against transfer of the certificates evidencing such Subject
Common Shares and Utilization Fee Shares):

In respect of the Subject Common Shares and Utilization Fee Shares:

THIS SHARE OF COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER
THIS SHARE OF COMMON STOCK NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
FOLLOWING:

 

6



--------------------------------------------------------------------------------

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

  1. REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
OR IS AN “ACCREDITED INVESTOR” AS DEFINED IN REGULATION D UNDER THE SECURITIES
ACT AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 

  2. AGREES FOR THE BENEFIT OF HENNESSY CAPITAL ACQUISITION CORP. (THE
“COMPANY”) THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS
SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER
OF (X) ONE YEAR OR SUCH OTHER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AFTER THE LAST DATE OF THE
ACQUISITION FROM THE COMPANY OR AN AFFILIATE OF THE COMPANY, AND (Y) SUCH LATER
DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

 

  (A) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 

  (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE
UNDER THE SECURITIES ACT, OR

 

  (C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT OR AN “ACCREDITED INVESTOR” AS DEFINED IN REGULATION D UNDER THE
SECURITIES ACT, OR

 

  (D) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE
(2)(D) ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE
THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

7



--------------------------------------------------------------------------------

(c) Such Subscriber has knowledge, skill and experience in financial, business
and investment matters relating to an investment of this type and is capable of
evaluating the merits and risks of such investment and protecting such
Subscriber’s interest in connection with the acquisition of the Subject Common
Shares, Utilization Fee Shares and the Market Shares (collectively, the
“Shares”). Such Subscriber understands that the acquisition of the Shares is a
speculative investment and involves substantial risks and that such Subscriber
could lose such Subscriber’s entire investment. Further, the undersigned has
(i) carefully read and considered the risks identified in the Disclosure
Documents (as defined below) and (ii) carefully considered the risks related to
the Acquisition, the Company, and School Bus and has taken full cognizance of
and understands all of the risks related to the Company, School Bus, the
Acquisition, the Shares and the transactions contemplated hereby, including,
without limitation, the purchase of the Shares. Acknowledging the very
significant tax impact analysis and other analyses that is warranted in
determining the consequences to it of purchasing and owning the Shares, to the
extent deemed necessary by such Subscriber, such Subscriber has had the
opportunity to retain, at its own expense, and relied upon, appropriate
professional advice regarding the investment, tax and legal merits and
consequences of the foregoing, including, without limitation, purchasing and
owning the Shares. Such Subscriber has the ability to bear the economic risks of
such Subscriber’s investment in the Company, including a complete loss of the
investment, and such Subscriber has no need for liquidity in such investment.

(d) Such Subscriber has been furnished by the Company all information (or
provided access to all reasonable information it requested) regarding the
business and financial condition of the Company and School Bus, the Company’s
expected plans for future business activities, and the merits and risks of an
investment in the Shares which such Subscriber has requested or otherwise needs
to evaluate the investment in the Shares.

(e) Such Subscriber is in receipt of and has carefully read and understands the
following items (collectively, the “Disclosure Documents”):

(i) the final prospectus of the Company, filed with the Securities and Exchange
Commission (the “SEC”) on January 16, 2014 (the “Final Prospectus”);

(ii) each filing made by the Company with the SEC following the filing of the
Final Prospectus;

(iii) the Purchase Agreement, a copy of which has been made available to such
Subscriber; and

(iv) a draft of the Proxy and the amendments to the Articles of Incorporation of
the Company proposed to be voted on pursuant thereto, a copy of which has been
made available to such Subscriber.

 

8



--------------------------------------------------------------------------------

Such Subscriber understands the significant extent to which certain of the
disclosures contained in items (i) and (ii) above shall no longer apply
following the acquisition of School Bus in accordance with the Purchase
Agreement.

Such Subscriber acknowledges that neither the Company nor any of its affiliates
has made or makes any representation or warranty to such Subscriber in respect
of the Company or School Bus, the Acquisition, the Company upon, or relating to,
the Acquisition, other than in the case of the Company, the representations and
warranties contained in this Agreement.

(f) In making its investment decision to purchase the Shares, such Subscriber is
relying solely on investigations made by such Subscriber and such Subscriber’s
representatives. The offer to sell the Subject Common Shares and issue the
Utilization Fee Shares was communicated to such Subscriber in such a manner that
such Subscriber was able to ask questions of and receive answers from the
management of the Company concerning the terms and conditions of the proposed
transaction and that at no time was such Subscriber presented with or solicited
by or through any advertisement, article, leaflet, public promotional meeting,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or
meeting or any other form of general or public advertising or solicitation.

(g) Such Subscriber acknowledges that it has been advised that:

(i) The Subject Common Shares and Utilization Fee Shares offered or issuable
hereby have not been approved or disapproved by the SEC or any state securities
commission nor has the SEC or any state securities commission passed upon the
accuracy or adequacy of any representations by the Company. Any representation
to the contrary is a criminal offense.

(ii) In making an investment decision, such Subscriber must rely on its own
examination of the Company, the Acquisition, School Bus, the Tranche I Common
Offering and Tranche II Common Offering, including the merits and risks
involved. The Shares have not been recommended by any federal or state
securities commission or regulatory authority. Furthermore, the foregoing
authorities have not confirmed the accuracy or determined the adequacy of any
representation. Any representation to the contrary is a criminal offense.

(iii) The Subject Common Shares and Utilization Fee Shares will be “restricted
securities” within the meaning of Rule 144 under the Securities Act, are subject
to restrictions on transferability and resale and may not be transferred or
resold except as permitted under the Securities Act and applicable state
securities laws, pursuant to registration or exemption therefrom. Such
Subscriber is aware that the provisions of Rule 144 are not currently available
and, in the future, may not become available for resale of any of the Subject
Common Shares and Utilization Fee Shares and that the Company is an issuer
subject to Rule 144(i) under the Securities Act. Such Subscriber is aware that
such Subscriber may be required to bear the financial risks of this investment
for an indefinite period of time.

(h) Such Subscriber agrees to furnish the Company with such other information as
the Company may reasonably request in order to verify the accuracy of the
information contained herein and agrees to notify the Company immediately of any
material change in the information provided herein that occurs prior to the
acceptance of this Agreement by the Company.

 

9



--------------------------------------------------------------------------------

(i) Such Subscriber further represents and warrants that such Subscriber is a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act or an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act, and Subscriber has executed the Investor
Questionnaire attached hereto as Exhibit B (the “Investor Questionnaire”) and
shall provide to the Company an updated Investor Questionnaire for any change in
circumstances at any time on or prior to the Acquisition Closing.

(j) As of the date of this Agreement, such Subscriber and its affiliates do not
have, and during the 30 day period prior to the date of this Agreement such
Subscriber and its affiliates have not entered into, any “put equivalent
position” as such term is defined in Rule 16a-1 of under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) or short sale positions with
respect to the securities of the Company. In addition, such Subscriber shall
comply with all applicable provisions of Regulation M promulgated under the
Securities Act.

(k) If such Subscriber is a natural person, such Subscriber has reached the age
of majority in the state in which such Subscriber resides, has adequate means of
providing for such Subscriber’s current financial needs and contingencies, is
able to bear the substantial economic risks of an investment in the Shares for
an indefinite period of time, has no need for liquidity in such investment and,
at the present time, could afford a complete loss of such investment.

(l) If such Subscriber is a partnership, corporation, trust, estate or other
entity (an “Entity”): (i) such Entity has the full legal right and power and all
authority and approval required (a) to execute and deliver, or authorize
execution and delivery of, this Agreement and all other instruments executed and
delivered by or on behalf of such Entity in connection with the purchase of the
Shares, (b) to delegate authority pursuant to power of attorney and (c) to
purchase and hold such Shares; (ii) the signature of the party signing on behalf
of such Entity is binding upon such Entity; and (iii) such Entity has not been
formed for the specific purpose of acquiring such Shares, unless each beneficial
owner of such entity is a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act or is qualified as an accredited investor
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act and has submitted information substantiating such individual
qualification.

(m) If such Subscriber is a retirement plan or is investing on behalf of a
retirement plan, such Subscriber acknowledges that investment in the Shares
poses additional risks including the inability to use losses generated by an
investment in the Shares to offset taxable income.

(n) This Agreement has been duly authorized, executed and delivered by such
Subscriber and constitutes a legal, valid and binding obligation of such
Subscriber enforceable against such Subscriber in accordance with its terms,
except as such enforceability may be limited by: (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws in effect that
limit creditors’ rights generally; (ii) equitable limitations on the
availability of specific remedies; (iii) principles of equity (regardless of
whether such enforcement is considered in a proceeding in Law or in equity); and
(iv) to the extent rights to indemnification and contribution may be limited by
federal securities laws or the public policy underlying such laws.

 

10



--------------------------------------------------------------------------------

(o) Such Subscriber understands and confirms that the Company will rely on the
representations and covenants contained herein in effecting the transactions
contemplated by this Agreement and the other Transaction Documents (as defined
herein). All representations and warranties provided to the Company furnished by
or on behalf of such Subscriber, taken as a whole, are true and correct and do
not contain any untrue statement of material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

(p) Such Subscriber has read the Final Prospectus, and understands that the
Company has established a trust fund, currently in an amount of approximately
$115 million (“Trust Fund”) for the benefit of the Company’s public shareholders
and that the Company may disburse monies from the Trust Fund only (i) to the
Company’s public shareholders in the event they elect to redeem their shares,
(ii) to the public shareholders upon the liquidation of the Company if the
Company fails to consummate an initial business combination within the required
time period described in the Final Prospectus, (iii) to the Company in limited
amounts for its tax obligations and (iv) to the Company after, or concurrently
with, the consummation of a business combination. To induce the Company to enter
into this Agreement and sell the securities to be sold to it hereunder, such
Subscriber agrees that it does not have any right, title, interest or claim of
any kind in or to any monies in the Trust Fund (“Claim”) and waives any Claim it
may have in the future as a result of, or arising out of, any negotiations,
contracts or agreements with the Company and will not seek recourse against the
Trust Fund for any reason whatsoever. Notwithstanding the foregoing, each
Subscriber shall maintain rights of redemption of any public shares it may own
if the Acquisition Closing does not occur. This section shall survive the
termination of this Agreement for any reason.

(q) Neither such Subscriber nor, to the extent it has them, any of its
shareholders, members, managers, general or limited partners, directors,
affiliates or executive officers (collectively with such Subscriber, the
“Subscriber Covered Persons”), are subject to any of the “Bad Actor”
disqualifications described in Rule 506(d) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3).

(r) Such Subscriber has exercised reasonable care to determine whether such
Subscriber Covered Person is subject to a Disqualification Event.

(s) Neither the purchase of the Subject Common Shares nor the acquisition of the
Utilization Fee Shares by such Subscriber will subject the Company to any
Disqualification Event.

(t) As of the date hereof, such Subscriber does not own, directly or indirectly,
any shares of Common Stock.

 

11



--------------------------------------------------------------------------------

6. Representations and Warranties of the Company. The Company represents and
warrants to each Subscriber as follows:

(a) Subject to obtaining all required approvals necessary in connection with the
performance of the Purchase Agreement (including, without limitation, the
approval of the Company’s stockholders) and any required approvals pursuant to
the applicable rules of NASDAQ (as defined below) (together, the “Required
Approvals”), the Company has all requisite corporate power and authority to
enter into and perform this Agreement, the Registration Rights Agreement and the
Purchase Agreement (collectively, the “Transaction Documents”), and to
consummate the transactions contemplated hereby and thereby, in accordance with
the terms hereof and thereof. Subject to obtaining the Required Approvals, the
execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by the Company’s Board
of Directors and, subject to obtaining the Required Approvals, no further
consent or authorization of the Company, its Board of Directors, or its
shareholders is required. This Agreement and each of the other Transaction
Documents have been duly executed and delivered by the Company. This Agreement
and each of the other Transaction Documents will constitute upon execution and
delivery by the Company, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws in effect that limit creditors’
rights generally; (ii) equitable limitations on the availability of specific
remedies; (iii) principles of equity (regardless of whether such enforcement is
considered in a proceeding in Law or in equity); and (iv) to the extent rights
to indemnification and contribution may be limited by federal securities laws or
the public policy underlying such laws.

(b) Subject to obtaining the Required Approvals, the execution, delivery and
performance of this Agreement and each of the other Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby will not (i) conflict with or result in a violation of any
provision of the Second Amended and Restated Certificate of Incorporation or the
bylaws of the Company, (ii) violate or conflict with, or result in a breach of
any provision of, or constitute a default (or an event which with notice or
lapse of time or both could become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, to which the Company is a party, or (iii) result in a violation of
any Law applicable to the Company or by which any property or asset of the
Company is bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations in clause (ii) of this
Section 6(b) as would not, individually or in the aggregate, have a material
adverse effect on the business, properties condition (financial or otherwise) or
results of operations of the Company and its Subsidiaries, taken as a whole
(“Material Adverse Effect”)). The Company is not in violation of its Second
Amended and Restated Certificate of Incorporation or other organizational
documents. The Company is not in default (and no event has occurred which with
notice or lapse of time would result in a default) under, and the Company has
not taken any action or failed to take any action that would give to others any
rights of termination, amendment, acceleration or cancellation of, any agreement
or instrument to which the Company is a party or by which any property or assets
of the Company is bound or affected, except for defaults or possible defaults as
would not, individually or in the aggregate, have a Material

 

12



--------------------------------------------------------------------------------

Adverse Effect. Except for filings required under the Securities Act and any
applicable state securities laws (and subject to obtaining the Required
Approvals), the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency, regulatory agency, self-regulatory organization or stock market (other
than pursuant to the applicable rules of NASDAQ and the filing of a Notification
and Report Form with the United States Federal Trade Commission and the United
States Department of Justice under the Hart-Scott-Rodino Antitrust Improvement
Act of 1976, as amended and the expiration or termination of any applicable
waiting period thereunder, if required) in order for it to execute, deliver or
perform any of its obligations under the Transaction Documents. All consents,
authorizations, orders, filings and registrations that the Company is required
to effect or obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof or will, prior to any acceptance of this
subscription, be so obtained or effected in a timely manner as required by Law.

(c) The Company has timely filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Act and the Exchange Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents (other than exhibits to
such documents) incorporated by reference therein, being hereinafter referred to
herein as the “SEC Documents”) since January 16, 2014, or has timely filed for a
valid extension of such time of filing and has filed any such SEC Document prior
to the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

(d) As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes, year-end adjustments or may be condensed or summary
statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).

(e) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) under the Exchange Act). Such
disclosure controls and procedures: (i) are designed to ensure that material
information relating to the Company and its Subsidiaries is made known to the
Company’s chief executive officer and its chief financial officer by others
within those entities, particularly during the periods in which the Company’s
reports and filings under the Exchange Act are being prepared, (ii) have been
evaluated for effectiveness as of the end of the most recent quarterly period
reported to the SEC, and (iii) are effective to perform the functions for which
they were established.

 

13



--------------------------------------------------------------------------------

(f) Except with respect to the transactions contemplated hereby and by each of
the other Transaction Documents and except as disclosed in the Disclosure
Documents or has been disclosed in any public disclosure as defined in
Section 101(e) of Regulation FD promulgated under the Exchange Act, since
January 16, 2014: (i) the Company has conducted its business only in the
ordinary course, consistent with past practice, and since that date, no changes
have occurred which would reasonably be expected to have a Material Adverse
Effect; and (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and in
order to consummate the Acquisition and (B) liabilities not required to be
reflected on the Company’s financial statements pursuant to GAAP or required to
be disclosed in the SEC Documents.

(g) Other than a deficiency letter from NASDAQ dated August 7, 2014, there is no
Action pending or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries that (i) adversely affects or challenges the
legality, validity or enforceability of the Agreement, or (ii) if there were an
unfavorable decision, would have or reasonably be expected to have a Material
Adverse Effect. There has not been, and to the knowledge of the Company, there
is not pending any investigation by the SEC involving the Company or to the
knowledge of the Company, any director or officer of the Company (in his or her
capacity as such). The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act. As used in this Agreement,
“Action” means any action, lawsuit, claim, suit, arbitration, hearing,
examination or judicial or legal proceeding or investigation, whether civil,
criminal or administrative, at Law or in equity, or by or before any federal,
national, supranational, foreign, state, provincial, local, county, municipal or
other government, any governmental, regulatory or administrative authority,
agency, department, bureau, board, commission or official or any
quasi-governmental or private body exercising any regulatory, taxing, importing
or other governmental or quasi-governmental authority, or any court, tribunal,
judicial or arbitral body, or any securities exchange, futures exchange,
contract market, any other exchange or corporation or similar self-regulatory
body or organization applicable to a party to this Agreement (each, a
“Governmental Authority”) (in each case to the extent that the rules,
regulations or orders of such body or authority have the force of Law). As used
in this Agreement, “Law” means any material law (statutory, common or
otherwise), including any material statute, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or other order of a Governmental
Authority.

(h) The Company has made or filed all federal, state and foreign income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject in respect of which the failure to so make or file could
reasonably be expected to have a Material Adverse Effect and has paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and, to the extent required by generally
accepted accounting principles, has set aside on its books provisions reasonably
adequate for the payment of all taxes that are material in amount for periods
subsequent to the periods to which such returns, reports or declarations apply.
The Company has not executed a waiver with respect to the statute of limitations
relating to the assessment or collection of any foreign, federal, state or local
tax.

 

14



--------------------------------------------------------------------------------

(i) Since January 16, 2014, except as set forth in any document filed with the
SEC, no event has occurred or, to the knowledge of the Company, circumstance
exists that (with or without notice or lapse of time) would or could reasonably
be expected to: (i) constitute or result in a violation by the Company, or a
failure on the part of the Company to comply with, any Law; or (ii) give rise to
any obligation on the part of the Company to undertake, or to bear all or any
portion of the cost of, any remedial action of any nature in connection with a
failure to comply with any Law, except in either case that would not reasonably
be expected to have a Material Adverse Effect.

(j) The Company is in compliance in all material respects with the provisions of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
thereunder that are applicable to it.

(k) No labor or employment dispute exists or, to the knowledge of the Company,
is imminent or threatened, with respect to any of the employees of the Company
that has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(l) To the extent this Agreement is not already publicly disclosed at such time,
the Company will file with the SEC disclosing the form of this Agreement within
2 Trading Days of the date hereof.

(m) The Company understands and confirms that each Subscriber will rely on the
representations and covenants contained herein in effecting the transactions
contemplated by this Agreement.

7. Understandings. Each Subscriber understands, acknowledges and agrees with the
Company as follows:

(a) Such Subscriber hereby acknowledges and agrees that, subject to the terms
and conditions of this Agreement, the subscription hereunder is irrevocable by
such Subscriber, that, except as required by Law, such Subscriber is not
entitled to cancel, terminate or revoke this Agreement or any agreements of such
Subscriber hereunder, and that this Agreement and such other agreements shall
survive the death or disability of such Subscriber and shall be binding upon and
inure to the benefit of the parties and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns. If such
Subscriber is more than one person, the obligations of such Subscriber hereunder
shall be joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his/her heirs, executors, administrators, successors,
legal representatives and permitted assigns.

(b) No federal or state agency has made any finding or determination as to the
accuracy or adequacy of the Disclosure Documents or as to the suitability of
this offering for investment nor any recommendation or endorsement of the
Shares.

 

15



--------------------------------------------------------------------------------

(c) The Common Offering is intended to be exempt from registration, which is
dependent upon the truth, completeness and accuracy of the statements made by
such Subscriber herein.

(d) There is only a limited public market for the Common Stock. There can be no
assurance that a Subscriber will be able to sell or dispose of the Shares.

(e) The representations and warranties of such Subscriber contained in this
Agreement and in any other writing delivered in connection with the transactions
contemplated hereby shall be true and correct in all respects on and as of the
date hereof and the date of the consummation of each offering of the Subject
Common Shares and issuance of the Utilization Fee Shares as if made on and as of
such date and such representation and warranties and all agreements of such
Subscriber contained herein and in any other writing delivered in connection
with the transactions contemplated hereby.

8. Survival. All representations, warranties and covenants contained in this
Agreement shall survive (i) the acceptance of this Agreement by the Company and
(ii) changes in the transactions, documents and instruments described herein
which are not material or which are to the benefit of the Subscribers, in each
case until the earlier of the (A) Acquisition Closing or (B) Termination Date.
Each Subscriber acknowledges the meaning and legal consequences of the
representations, warranties and covenants contained herein and that the Company
has relied upon such representations, warranties and covenants in determining
such Subscriber’s qualification and suitability to purchase the Shares.

9. Notices. All notices and other communications provided for herein shall be in
writing and shall be deemed to have been duly given if and when delivered
personally or two Trading Days after being sent by registered or certified mail,
return receipt requested, postage prepaid or one Trading Day after it is
delivered by a commercial overnight carrier or upon confirmation if delivered by
facsimile or email:

 

  (a) if to the Company (prior to the Acquisition Closing), to the following
address:

Hennessy Capital Acquisition Corp.

700 Louisiana Street, Suite 900

Houston, Texas 77002

Attention: Daniel J. Hennessy

Facsimile: (312) 876-3854

with a copy to:

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention: Jeffrey N. Smith, Esq., Dirk W. Andringa, Esq.

Facsimile: (312) 853-7036

 

16



--------------------------------------------------------------------------------

and to:

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attention: Stuart Neuhauser, Esq.

Facsimile: (212) 370-7889

and to:

The Traxis Group B.V.

c/o Cerberus Capital Management L.P.

875 Third Ave.

New York, New York 10022

Attention: Dev Kapadia

Facsimile: (212) 755-3009:

and to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Richard A. Presutti, Esq.

Facsimile: (212) 593-5955

 

  (b) if to the Company (following the Acquisition Closing), to the following
address:

Blue Bird Corporation

402 Blue Bird Blvd., P.O. Box 937

Fort Valley, Georgia, 31030

Attention: CEO

Facsimile: (478) 822-3609

with a copy to:

The Traxis Group B.V.

c/o Cerberus Capital Management L.P.

875 Third Ave.

New York, New York 10022

Attention: Dev Kapadia

Facsimile: (212) 755-3009:

and to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Richard A. Presutti, Esq.

Facsimile: (212) 593-5955

 

17



--------------------------------------------------------------------------------

(c) if to a Subscriber, to the address set forth on the signature page hereto.

(d) or at such other address as any party shall have specified by notice in
writing to the others.

10. Notification of Changes. Each Subscriber agrees and covenants to notify the
Company and Traxis immediately upon the occurrence of any event prior to the
Acquisition Closing that would cause any representation, warranty, covenant or
other statement contained in this Agreement to be false or incorrect or of any
change in any statement made herein occurring prior to the Acquisition Closing.
The Company and Traxis agree and covenant to notify each Subscriber immediately
upon the occurrence of any event prior to the Acquisition Closing that would
cause any representation, warranty, covenant or other statement contained in
this Agreement to be false or incorrect or of any change in any statement made
herein occurring prior to the Acquisition Closing.

11. Assignability; Amendments; Waiver. This Agreement is not assignable by any
Subscriber, and may not be amended, modified or terminated except by an
instrument in writing signed by the Company, Traxis and the Subscribers. The
Agreement may not be waived except by an instrument in writing signed by the
party against whom enforcement of waiver is sought.

12. Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, successors
and assigns, and the agreements, representations, warranties and acknowledgments
contained herein shall be deemed to be made by and be binding upon such heirs,
executors, administrators, successors, legal representatives and assigns. This
Agreement does not confer any rights or remedies upon any person or entity other
than the parties hereto and their heirs, successors and permitted assigns,
provided, however, that Traxis is an intended third-party beneficiary of this
Agreement, and the Company and each Subscriber hereby acknowledge and agree that
Traxis has the right to cause the Company to enforce its rights and perform its
obligations under this Agreement including the right to cause the Company to
make or not make any election or otherwise exercise or not exercise a right
hereunder; and provided further, however, that notwithstanding anything to the
contrary herein, the Company and each Subscriber acknowledge that money damages
would not be an adequate remedy at Law if any Subscriber fails to perform in any
material respect any of its obligations hereunder and accordingly agree that
each party and Traxis, in addition to any other remedy to which it may be
entitled at Law or in equity, shall be entitled to seek an injunction or similar
equitable relief restraining such party from committing or continuing any such
breach or threatened breach or to seek to compel specific performance of the
obligations of any other party under this Agreement, without the posting of any
bond, in accordance with the terms and conditions of this Agreement in any court
of the United States or any State thereof having jurisdiction, and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at Law.

13. Obligations Irrevocable. Subject to the terms and conditions contained
herein, the obligations of each Subscriber to make its subscription provided for
hereunder shall be irrevocable, except with the consent of the Company and
Traxis, until the Subscription Rejection.

 

18



--------------------------------------------------------------------------------

14. Agreement. This Agreement and the Registration Rights Agreement constitutes
the entire agreement of the Subscribers and the Company relating to the matters
contained herein and therein, superseding all prior contracts or agreements,
whether oral or written. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

15. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof that would require the application
of the laws of any jurisdiction other than New York. Each of the parties
consents to the non-exclusive jurisdiction of the federal courts whose districts
encompass any part of the District of Delaware or the Court of Chancery of the
State of Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), with any dispute
arising under this Agreement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions.

16. Severability. If any provision of this Agreement or the application thereof
to any Subscriber or any circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other subscriptions or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by Law.

17. Construction. The headings in this Agreement are inserted for convenience
and identification only and are not intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof. The
rule of construction that an agreement shall be construed strictly against the
drafter shall not apply to this Agreement.

18. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement. A facsimile or other electronic transmission of this signed Agreement
shall be legal and binding on all parties hereto.

19. Counsel. Each Subscriber hereby acknowledges that the Company and its
counsel represent the interests of the Company and not those of any Subscriber
in any agreement (including this Agreement) to which the Company is a party.

20. Confidentiality. Without limiting any of Subscriber’s pre-existing
confidentiality obligations, Subscriber shall not, for a period of one year
following the date hereof, without the Company’s prior written consent, disclose
to any other person or entity the nature, extent or fact that Subscriber is
entering this Agreement or the terms and conditions hereof, or any information
Subscriber may receive in connection with this Agreement (in each case to the
extent the Company has communicated the confidentiality thereof) other than
(a) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case Subscriber agrees, to
the extent practicable and not prohibited by applicable Law, to inform the
Company promptly thereof prior to such disclosure), (b) upon the request or
demand of any regulatory

 

19



--------------------------------------------------------------------------------

authority having jurisdiction over Subscriber, (c) to the extent that such
information is or becomes publicly available other than by reason of disclosure
by Subscriber in violation of this Agreement, or (d) to Subscriber’s Affiliates
and to Subscriber’s and its Affiliates’ employees, legal counsel, independent
auditors and other agents (collectively “representatives”) who need to know such
information and who are informed of the confidential nature of such information
and are or have been advised of their obligation to keep information of this
type confidential. Subscriber will cause all of its and its Affiliate’s
representatives to comply with the confidentiality provisions of this Agreement
as fully as if they were a party hereto and will be responsible for a breach of
the confidentiality provisions of this Agreement by any such representatives.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.

 

HENNESSY CAPITAL ACQUISITION CORP.

By:

      Name:   Title: HENNESSY CAPITAL PARTNERS I LLC

By:

  Hennessy Capital LLC, its managing member

By:

      Name: Daniel J. Hennessy   Title: Managing Member

[Signature Page to Backstop and Subscription Agreement]



--------------------------------------------------------------------------------

THE TRAXIS GROUP B.V.

By:

      Dev Kapadia   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

BACKSTOP AND SUBSCRIPTION AGREEMENT

OF

HENNESSY CAPITAL ACQUISITION CORP.

IN WITNESS WHEREOF, the undersigned Subscriber hereby executes, delivers, joins
in and agrees to be bound by the Backstop and Subscription Agreement by and
between Hennessy Capital Acquisition Corp. and the Subscriber (as defined
therein) to which this Signature Page is attached as a Subscriber thereunder,
which, together with all counterparts of such agreements and signature pages of
other parties to such agreements, shall constitute one and the same document in
accordance with the terms of such agreements.

 

By:

      Name:   Title:

Tranche I Backstop Allocation:

 

Tranche II Backstop Allocation:

 

Address:

       

Facsimile:

 

[Signature Page to Backstop and Subscription Agreement]

 

2